            Case 1:19-cv-11816-LJL Document 34 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                10/23/2020
                                                                       :
STEVEN BERNSTEIN,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-cv-11816 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION, :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Rule 2(I) of the Court’s Individual Practices in Civil Cases provide that “Westlaw

citations should be provided, if available, to cases no available in an official reporter,” and that

“[w]hen a party cites a decision that is not available on Westlaw, it shall submit a copy of that

decision with its filing.” In their briefs supporting and opposing the motions to dismiss, the

parties each have cited to decisions without providing a citation to an official reporter or to

Westlaw and did not submit a copy of those decisions.

        It is hereby ORDERED that by October 30, 2020, each party who has cited to a case

without providing a citation to an official reporter or to Westlaw shall submit a copy of that

decision by emailing it in PDF or zip form to Chambers at

LimanNYSDChambers@nysd.uscourts.gov.


        SO ORDERED.


Dated: October 23, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
